Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.  Claims 1, 10 and 17 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an  integrated circuit device, comprising in combination with other cited limitations, a controller, wherein the controller is configured to cause the integrated circuit device to apply a first voltage level to the first conductor while applying a second voltage level to the second conductor, wherein the second voltage level corresponds to a target voltage level for the second conductor; apply a third voltage level to the first conductor while applying a fourth voltage level to the second conductor, wherein a difference between the third voltage level and the first voltage level has a particular polarity, and a difference between the fourth voltage level and the second voltage level has a polarity opposite the particular polarity; and apply a fifth voltage level to the first conductor while applying the second voltage level to the second conductor, wherein a difference between the fifth voltage level and the first voltage level has the particular polarity, and wherein the fifth voltage level corresponds to a target voltage level for the first conductor as recited in claim 1.
Claims 2-9 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose an  integrated circuit device, comprising in combination with other cited limitations, a controller, wherein the controller is configured to cause the integrated 
Claims 11-16 are therefore allowed because of their dependency on claim 10.
The prior art of record fails to disclose an  integrated circuit device, comprising in combination with other cited limitations, a controller, wherein the controller is configured to cause the integrated circuit device to apply a first voltage level to the first conductor while applying a second voltage level to the second conductor and while applying a third voltage level to the third conductor, wherein the second voltage level corresponds to a target voltage level for the second conductor, wherein the third voltage level corresponds to a target voltage level for the third conductor, and wherein the second conductor is between the first conductor and the third conductor; apply a fourth voltage level to the first conductor while applying a fifth voltage level to the second conductor and while applying a sixth voltage level to the third conductor, wherein a difference between the fourth voltage level and the first 
Claims 18-22 are therefore allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MINEMURA et al. (US 2014/0126270) disclose a control circuit, when performing an operation to change retained data, applies a first voltage to a selected first line and applies a second voltage to a selected second line; furthermore, applies a third voltage to a non-selected first line; and, moreover, applies a fourth voltage larger than the third voltage to a non-selected second line. An absolute value of a difference between the third voltage and the fourth voltage is set smaller than an absolute value of a difference between the first voltage and the second voltage by an amount of an offset voltage. A value of the offset voltage increases as the absolute value of the difference between the first and second voltages increases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824